DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/10/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05/10/2021, with respect to claims 1, 20, and 24 have been fully considered and are persuasive.
Reasons for Allowance
Claims 1, 2, 4-9, and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 20, and 24 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach wherein the QD light-containing layer is disposed between the refractive index change layer and the reflector, and wherein the QD light modulator comprises a signal application device that applies an electrical signal between the refractive index change layer and the reflector so that the electrical signal flows through the QD-containing layer disposed between the refractive index change layer and the reflector, along with the structural limitations positively recited in claim 1. Claims 2, 4-9, 12-19, and 25 are dependent on claim 1, and are therefore allowable. Regarding claim 20, the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho (2016/0320665), Han (2015/0331297), Jang (2011/0261303), Todori (2006/0065902), Zakhleniuk (2005/0259699), Yoshida (2003/0063647), Huang (2002/0176474), and Yoshimura (2002/0097962, 2002/0039464, 2002/0028045) disclose relevant light modulator devices, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872